Order entered May 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00364-CR
                               No. 05-21-00365-CR

                        EX PARTE AUSTIN RUCKER

              On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
          Trial Court Cause Nos. WX21-90235-Y & W10-71844-Y(A)

                                     ORDER

      The Court has filed appellant’s notices of appeal from the trial court’s orders

denying relief on his post-conviction applications for writ of habeas corpus. These

are accelerated appeals and are governed by Texas Rule of Appellate Procedure 31.

      We ORDER the trial court to prepare certifications of appellant’s right to

appeal and to file them with the clerk’s records.

      We ORDER the D a l l a s County District Clerk to file the clerk’s

records by June 4, 2021. We ORDER that the clerk’s records contain copies of

the applications for writ of habeas corpus, any responses to the writ applications

filed by the State, any other documents related to the writ applications, the trial
court’s orders ruling on the writ applications, any findings of fact on the writ

applications that the trial court has entered, the certifications of appellant’s right to

appeal, and any other documents filed with the clerk that the parties request.

      We ORDER the court reporter to file, by June 4, 2021, either the reporter’s

record of the hearings on the writ applications or written verification that no

hearings were conducted.

      Appellant’s brief or briefs will be due thirty days after the records are filed.

After the records and briefs are filed, the Court will notify the parties by letter of

the submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Patricia Holt, official

court reporter, Criminal District Court No. 7; Felicia Pitre, Dallas County District

Clerk; and counsel for all parties.

                                                /s/   LANA MYERS
                                                      JUSTICE




                                          –2–